          Case 1:15-cr-00867-RMB Document 645 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

  v.                                                   S6 15 Cr. 867 (RMB)

  TÜRKIYE HALK BANKASI A.Ş.,

                    Defendant.




         DEFENDANT TÜRKIYE HALK BANKASI A.Ş.’S MOTION TO DISMISS

         PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

materials cited therein, the undersigned will move this Court before the Honorable Richard M.

Berman, in Room 17B of the United States District Court, 500 Pearl Street, New York, New

York, 10007, for an order dismissing the Indictment. Defendant is compelled to file this Motion

pursuant to the Court’s Order of June 30, 2020, and by filing this Motion does not waive its

position that the assigned judge should be recused from this case as set forth in its Motion to

Recuse the Court filed on July 14, 2020.

         PLEASE TAKE FURTHER NOTICE, that pursuant to the Court’s June 30, 2020, Order,

opposition papers, if any, shall be served by August 31, 2020, and reply papers, if any, shall be

served by September 7, 2020, with argument to be heard at a date and time to be set by the

Court.

         Halkbank respectfully requests oral argument on this motion.




                                                 1
        Case 1:15-cr-00867-RMB Document 645 Filed 08/10/20 Page 2 of 2




Dated: August 10, 2020              Respectfully submitted,
                                    WILLIAMS & CONNOLLY LLP

                                    /S Robert M. Cary
                                    Robert M. Cary
                                    Simon A. Latcovich
                                    James W. Kirkpatrick
                                    Damayanti Desai
                                    725 Twelfth Street, N.W.
                                    Washington, DC 20005

                                    650 Fifth Avenue, Suite 1500
                                    New York, NY 10019
                                    Phone: (202) 434-5000
                                    Fax: (202) 434-5029
                                    E-mail: rcary@wc.com
                                            slatcovich@wc.com
                                            jkirkpatrick@wc.com
                                            ddesai@wc.com




                                       2
